DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to Application # 17/028586 with a Response After Final Action filed on 04/22/2022.  Claims 1-30 are subject to review.

Response to Argument(s)

Applicant's argument(s) filed on April 22, 2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page 8-10 the Applicant argues in substance that: 

(A)  “Moon fails to disclose or suggest “a first cell that is configured without a control-resource set (CORESET),” as recited in claim 1 and similarly recited in claims 18, 26, and 29 (emphasis added).”

(A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Applicant’s representative’s are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Examiner appreciates applicant’s representative’s explanation however, Moon explicitly states that the terminal may preferentially exclude PDCCH candidates of the CORESET, which is configured to have a lower blind decoding, in order to balance the numbers of PDCCH candidates between CORESETs and to maintain the effect of multi-beam transmission, the terminal may alternately exclude PDCCH candidates of a low priority. The base station may configure TCI state candidate(s) for each CORESET in the terminal through an RRC signaling, and may configure or indicate one TCI state used for CORESET monitoring of the terminal through a MAC signaling. When there is one TCI state candidate configured by the RRC signaling, the MAC signaling may be omitted. Exceptionally, in case of the CORESET 0, the terminal may assume that a QCL is established between the CORESET and an SS/PBCH block logically associated with the search space of the CORESET 0 or a specific SS/PBCH block selected by the terminal (e.g., an SS/PBCH block applied for transmission of a physical random access channel (PRACH) for initial access) without the signaling of the TCI state from the base station.. Example from Moon (Paragraph 0076 The terminal may be not configured to have a CORESET logically associated with an SS/PBCH block in a secondary cell (i.e., SCell). In this case, a CORESET 0 in the secondary cell may be a CORESET configured by an RRC signaling.. )

	Therefore Yu  and  Moon reference teaches the claim limitation as currently presented. 
Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.


Conclusion
Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468